Citation Nr: 0738312	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-21 613A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for the lumbar 
spine disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for facial scars, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service from March 1982 to March 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  

The Board notes that the RO has increased the appellant's 
disability evaluation for the lumbar spine disability from 10 
to 20 percent and for the scar disability from 10 to 30 
percent; each increase was effective from the date of the 
claim in July 2004.  However, it is presumed that the 
appellant is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).

The October 2004 rating decision included a denial of the 
appellant's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability.  While the appellant submitted a Notice 
of Disagreement (NOD) as to that issue, he later submitted a 
written statement, in November 2005, in which he withdrew his 
claim of entitlement to TDIU.  See 38 C.F.R. § 20.204.  
Therefore, that claim is not before the Board. 

The appellant indicated that he wanted a hearing before the 
Board in a written statement submitted in November 2005; a 
videoconference hearing was scheduled for October 10, 2006.  
However, on that date, the appellant's representative 
submitted a written statement in which he stated that the 
appellant wanted to cancel that hearing.  Under these 
circumstances, the Board considers the request for a hearing 
to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(d).

During his November 2005 personal hearing at the RO, the 
appellant indicated that he was experiencing various 
conditions, including emotional problems and headaches, that 
were related to the residuals of his in-service motorcycle 
accident.  These matters are REFERRED to the RO for proper 
action. 

Finally, the appellant, in a July 2006 written statement, the 
appellant noted that the RO had cited to findings in a 
January 2005 VA treatment report that belonged to another 
veteran.  These findings did not relate to either a back 
condition or a scar condition and therefore were not 
pertinent to the issues on appeal.  The misfiled medical 
record has been removed from the appellant's claims file.


FINDINGS OF FACT

1.  The appellant has not demonstrated forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.

2.  No ankylosis of the lumbar spine or the entire 
thoracolumbar spine is shown.

3.  The appellant has not been diagnosed with intervertebral 
disc syndrome nor does the record reflect that he has had 
incapacitating episodes involving the lumbar spine of a 
duration of at least four weeks during any 12 months.

4.  The appellant's facial scars demonstrate two 
characteristics of disfigurement without any tissue loss.

5.  The left eye scar and the right eyelid scar are slightly 
tender to palpation.

6.  There is no evidence of any functional impairment due to 
any one of the service-connected scars.

7.  The disability pictures caused by the lumbar spine and 
scar disabilities are not so unusual as to render the 
application of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the appellant's lumbar spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
38 C.F.R. §§ 5235-5243 (2007).

2.  An evaluation in excess of 30 percent is not warranted 
for the facial scars disability.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 
4.118, Diagnostic Codes 7800, 7805 (2007).

3.  A separate evaluation of 10 percent, but not more, is 
warranted for the left eye scar tenderness.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.31, 4.118, Diagnostic Code 7804 (2007); Esteban v. Brown, 
6 Vet. App. 259 (1994).

4.  A separate evaluation of 10 percent, but not more, is 
warranted for the right eyelid scar tenderness.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.31, 4.118, Diagnostic Code 7804 (2007); Esteban v. Brown, 
6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on August 5, 2004, that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate his 
increased rating claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit to the AOJ any evidence in his 
possession that pertained to his claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  While the RO never advised 
the appellant of such information relating to effective 
dates, there is no indication of the veteran being prejudiced 
as a result.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished in this case, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records.  The appellant was afforded a 
personal hearing at the RO.  The appellant was also afforded 
a VA medical examination that was conducted in August 2004.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, the existence of any additional evidence 
that is necessary for a fair adjudication of either claim 
that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of his increased 
rating claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant was provided with notice as to the clinical 
evidence necessary to establish increased ratings, as well as 
the assistance VA would provide.  Proceeding with this case 
in its current procedural posture would not therefore inure 
to the appellant's prejudice.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

A. Lumbar spine disability

The appellant contends that his lumbar spine disability at 
issue in this case is more severely disabling than reflected 
by the 20 percent evaluation currently in effect.  The 
appellant testified at his November 2005 personal hearing at 
the RO that he was in constant pain due to his lumbar spine 
disability.  His spouse testified that he would wake up in 
pain most nights.

The appellant submitted his claim for an increased rating in 
July 2004.  Effective September 26, 2003, the diagnostic 
codes for rating diseases and injuries of the spine were re-
designated as Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  In this 
case, no ankylosis of any kind of the thoracolumbar spine has 
been clinically demonstrated.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).  No such abnormalities have been 
clinically demonstrated.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In addition, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The appellant underwent a VA medical examination in August 
2004; he complained of increasing back pain that interfered 
with work and with all of his activities.  He did not 
describe radicular pain.  There was no history of bowel or 
bladder problems.  The appellant reported taking over-the-
counter medication.  He stated that he had not been 
hospitalized or put on bed-rest during the previous year.  On 
physical examination, the appellant demonstrated a normal 
gait and normal posture.  He had no muscles spasms in his 
back.  There was subjective tenderness to palpation over the 
lower back.  Straight leg raises were negative.  The 
appellant exhibited ten degrees of extension; 45 degrees of 
flexion; 20 degrees of right and left lateral flexion; and 20 
degrees of right and left rotation.  The appellant had pain 
on motion.  There was no motor or sensory loss.  Radiographic 
examination of the lumbar spine was described as 
unremarkable.  

Review of the appellant's VA outpatient treatment record 
dated between August 2004 and May 2006, reveals that, in 
September 2004, the appellant was noted to have a history of 
chronic back pain.  In May 2005, there was no tenderness to 
palpation of the lumbar spine.  Motor and sensory 
examinations were normal.  In April 2006, the appellant 
continued to complain of low back pain.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board 
finds that an evaluation in excess of 20 percent is not 
warranted for the lumbar spine disability.  An evaluation in 
excess of 20 percent is not appropriate pursuant to the 
current rating criteria because the clinical evidence of 
record does not show limitation of flexion of the 
thoracolumbar spine that is less than 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  Specifically, while 
the medical evidence of record shows that the appellant's 
range of thoracolumbar spine motion is restricted, the 
restriction of his range of motion is not commensurate with 
the next higher rating.  Furthermore, no ankylosis of the 
lumbar spine has been clinically demonstrated in the medical 
evidence of record.  In the absence of further limitation of 
motion as enumerated above or ankylosis of any portion of the 
spine, an evaluation in excess of 20 percent is not 
warranted.

Additionally, the medical evidence does not show that the 
appellant's service-connected lumbar spine disability 
includes intervertebral disc syndrome or causes any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1).  During the August 2004 VA 
examination, no findings of neurological deficits were made.  
The clinical evidence of record, including VA treatment 
records, does not show that the appellant's service-connected 
lumbar spine disability includes any objective neurologic 
abnormalities.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated the existence of some pain on 
motion, as well as some tenderness to palpation.

Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as 
well as due consideration to the provisions of 38 C.F.R. 
§§ 4.7, 4.10 and 4.40, the medical evidence of record shows 
that the appellant's orthopedic lumbar symptomatology does 
not approximate the schedular criteria for an evaluation  in 
excess of 20 percent.  The pain and functional limitations 
caused by the lumbar spine disorder are contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar 
spine that is represented by the current 20 percent rating. 

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

B. Scarring disability

The appellant contends that his facial scaring disability at 
issue in this case is more severely disabling than reflected 
by the 30 percent evaluation under Diagnostic Code 7800 
currently in effect.  The appellant testified at his November 
2005 personal hearing at the RO that he has endured unwanted 
attention due to his service-connected facial scars.  His 
spouse testified that the appellant's scars were disfiguring.

Review of the appellant's VA medical treatment records, dated 
between August 2004 and May 2006, does not reveal any 
complaints relating to, or treatment for, the appellant's 
facial scarring.  There is no mention in these records 
whether the appellant's scars are disfiguring or not.  These 
records do not include any description of the size or shapes 
of the appellant's facial scars.

The appellant underwent a VA medical examination in August 
2004.  The examiner noted a scar at the lateral aspect of the 
appellant's left eye.  This scar was one inch long.  It was 
slightly depressed and hyper-pigmented.  The scar was 
slightly tender to palpation.  There were no chronic skin 
changes, ulcerations or skin breakdown associated with the 
left eye scar.  The scar had no adverse effect on the 
movement of the left eyelid.  The examiner noted a scar of 
the right forehead; this scar measured one-half-inch long by 
three-quarters-inch wide.  The scar was raised and hyper-
pigmented.  There were no ulcerations or skin breakdown 
associated with the scar.  There was keloid formation.  The 
examiner also noted a scar of the right eyelid; this scar was 
one inch long by one-quarter-inch wide.  The scar was 
slightly raised and hyper-pigmented.  It was keloid and 
slightly tender.  The scar had no chronic skin changes, 
ulcerations or breakdown.  The scar had no adverse effect on 
the motion of the right eyelid.  Color photographs of the 
scars were taken and are part of the claims file. 

The appellant submitted his claim for an increased rating in 
July 2004.  At that time, pursuant to Diagnostic Code 7800, 
one characteristic of disfigurement warranted a 10 percent 
evaluation.  When there was visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, a 30 percent 
evaluation was warranted.  When there was visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement, a 50 
percent evaluation was warranted.  An 80 percent evaluation 
was warranted when there was visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118, are: a 
scar five or more inches (13 or more centimeters (cm)) in 
length; a scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of the scar elevated or 
depressed on palpation; a scar adherent to underlying tissue; 
skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39-sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39-sq. cm.); and skin 
indurated and inflexible in an area exceeding six square 
inches (39- sq. cm.).  Under note (3) the adjudicator is to 
take into consideration unretouched color photographs when 
evaluating under these criteria. 

The VA examination of August 2004 indicated that the left eye 
scar was depressed, that the right forehead scar was raised 
and that the right upper eyelid scar was slightly raised.  
That examination also revealed the right eyelid scar to be 
one-quarter of an inch wide.  Thus, two characteristics of 
disfigurement (namely, a scar at least one-quarter of an inch 
(0.6 cm.) wide at widest part and the surface contour of a 
scar elevated or depressed on palpation) are clinically shown 
for the facial scars, warranting a 30 percent rating for 
disfigurement under Diagnostic Code 7800.  A rating in excess 
of 30 percent under the criteria of Diagnostic Code 7800 is 
not warranted for the disfiguring facial scars because there 
is no evidence that any one of the facial scars is manifested 
by visible or palpable tissue loss, or that there are four or 
five characteristics of disfigurement in that no scar is five 
or more inches in length, or adherent to the underlying 
tissue and the surface area of each scar does not approach 
anywhere near six square inches in size.  The clinical 
assessments and color photographs of record are considered 
persuasive as to the appellant's degree of disfigurement due 
to the scars at issue.  Therefore the Board finds that the 
appellant is not entitled to an evaluation in excess of 30 
percent for his facial scar disfigurement.  

The Board will also consider the applicability of the other 
rating codes pertaining to scars.  Diagnostic Codes 7801 and 
7802 are for application where there are scars that do not 
involve the head, face, or neck.  Because the scars at issue 
in this case are located on the appellant's face and 
forehead, Diagnostic Codes 7801 and 7802 are not for 
application. 

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for unstable superficial scars.  This Diagnostic Code is not 
for application because the clinical evidence of record does 
not show that any one of the appellant's facial scars is 
unstable.

Under Diagnostic Code 7805, scars may also be rated based on 
limitation of function of affected part.  This Diagnostic 
Code is not for application as the clinical evidence of 
record indicates that no limitation of function due to any 
one of the appellant's facial scars has been demonstrated.

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  A 
superficial scar is one not associated with underlying tissue 
damage.  There is no clinical evidence of record that 
indicates that any one of the appellant's facial scars is 
associated with underlying tissue damage - thus, these scars 
are superficial scars.  Furthermore, the August 2004 VA 
examination revealed that both the left eye scar and the 
right eyelid scar were slightly tender.

As previously noted, the Court has held that each service-
connected problem associated with a service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.  In that case, 
the Court found that a condition embodied in a rating under 
Diagnostic Code 7800 is entirely cosmetic in nature and that 
such rating does not contain any component of pain.  Id.

As neither Diagnostic Code 7800 nor Diagnostic Code 7804 
provides that a veteran may not be rated separately for 
disfiguring scars that are also painful, pursuant to 
38 C.F.R. § 4.25, the appellant's conditions are to be rated 
separately unless they constitute the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14.  In this 
case, as in Esteban, the appellant's symptomatology of 
disfigurement is distinct and separate from the tenderness 
associated with the left eye and right eyelid scars.  "Thus, 
as a matter of law, the appellant is entitled to combine his 
10% rating for disfigurement under Diagnostic Code 7800 with 
an additional 10% rating for each tender and painful scar 
under Diagnostic Code 7804..."  Esteban, 6 Vet. App. at 262.  

Therefore, the clinical evidence of record supports a grant 
of a separate 10 percent evaluation for the tender left eye 
scar.  The clinical evidence of record also supports a grant 
of a separate 10 percent evaluation for the tender right 
eyelid scar.  Ten percent is the maximum evaluation available 
under Diagnostic Code 7804.  

C. Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the lumbar spine and 
scar disabilities may be granted when it is demonstrated that 
the particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine and scar disabilities addressed above 
have presented such an unusual or exceptional disability 
picture at any time as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for lumbar spine and scar 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for either his service-connected lumbar spine 
disability or any of his service-connected scars, and he has 
not demonstrated marked interference with employment due to 
any of those disabilities.  

There is no objective evidence of any symptoms due to the 
service-connected lumbar spine or scar disabilities that are 
not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


ORDER

An evaluation in excess of 20 percent for the lumbar spine 
disability is denied.

An evaluation in excess of 30 percent for the scar disability 
involving disfigurement of the face is denied.

A separate 10 percent rating for a tender scar of the left 
eye and a separate 10 percent evaluation for a tender scar of 
the right eyelid is granted, subject to the laws and 
regulations governing the award of monetary benefits



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


